     Case 3:19-cv-00041 Document 37 Filed in TXSD on 02/14/19 Page 1 of 4




February 14, 2019

The Honorable George C. Hanks, Jr.
United States District Court for the
Southern District of Texas
United States Courthouse
601 Rosenberg, Sixth Floor
Galveston, Texas 77550

Re:    MOVE Texas Civic Fund et al. v. Whitley et al.; Case No. 3:19-cv-00041: Response to
State Defendants’ Notice, Dkt. No. 35

Dear Judge Hanks:

On February 6, 2019, Plaintiffs filed their Motion for Preliminary Injunction with this Court. In
conjunction with their Motion, Plaintiffs requested an expedited briefing and hearing schedule
due to the exigent circumstances surrounding Plaintiffs’ request for relief. As explained in
Plaintiffs’ Request, Dkt. No. 9, based on the Secretary of State’s January 25, 2019 Advisory,
certain counties including Defendant counties have already begun emailing out Notices to
individuals on the Purge List, who will overwhelmingly be naturalized citizens. Individuals will
begin being purged from the voter rolls starting on February 27, 2019 absent relief from this
Court. In response to Plaintiffs’ request, on February 8, 2019, this Court set a hearing date for
February 22, 2019. Dkt. No. 14. That same day, Plaintiffs notified the State Defendants of the
hearing date.

Nearly a week after the filing of Plaintiffs’ Motion for Preliminary Injunction, on February 12,
2019, the State Defendants filed a Motion to Dismiss Plaintiffs’ First Amended Complaint,
which argued, inter alia, that because a separate case concerning the Advisory was filed first in
the Western District of Texas, Plaintiffs’ case here should either be dismissed or transferred to
the Western District. Today, six days after being notified of the February 22, 2019 hearing date,
the State Defendants ask this Court to either hear their argument on “first to file” prior to
February 22, 2019 or to reset the February 22, 2019 hearing for some later date.

Neither suggestion is necessary or appropriate. Plaintiffs intend to respond to Defendants’
argument regarding the “first to file” rule prior to the February 22, 2019 hearing. Should the
Court wish to hear argument on the rule, Plaintiffs will be prepared to do so at that hearing.
Scheduling a second, earlier hearing would respectfully not be an efficient use of the Court’s
resources.

Most importantly, Plaintiffs risk having their fundamental right to vote curtailed if the court
delays taking action. Any transfer of venue or postponement of the hearing will undermine the
      Case 3:19-cv-00041 Document 37 Filed in TXSD on 02/14/19 Page 2 of 4



very reason Plaintiffs sought an expedited hearing in the first place—namely the imminent threat
that counties will begin purging naturalized citizens from their voting rolls starting February 27,
2019.

The State Defendants fail to address the significant differences between this case and the
Western District case, Texas League of United Latin American Citizens v. Whitley, No. 5:19-CV-
00074-FB. Critically, Plaintiffs here seek preliminary injunctive relief against the Secretary of
State, the Director of Elections, and individual counties. As to the counties, Plaintiffs seek to
enjoin them from sending notices to individuals on the basis of the Secretary of State’s Purge
List and from removing any registered voter from voter rolls based on a failure to respond to
such notices. The Western District case includes no claims against any county entity or official
and seeks relief against only the Secretary of State and Attorney General. Further, Plaintiffs’
request for preliminary injunctive relief is based on the Defendants’ use of a suspect
classification—national origin—as a basis to target registered voters for removal, and argues that
this classification cannot survive strict scrutiny under the Equal Protection Clause, a claim that is
not asserted in the Western District litigation. As a result, any order entered in the Western
District case following the hearing scheduled for February 19 will not fully satisfy Plaintiffs’
requested relief nor address the legal and factual issues presented here. Given the short time
frame, transfer of this case to another court will increase the likelihood that Plaintiffs’ unique
claims for relief will not be heard in time to prevent irreparable harm.

The “first to file” rule is a discretionary rule that does not justify prejudicing Plaintiffs’ request
for immediate relief in this instance. Int’l Fid. Ins. Co. v. Sweet Little Mexico Corp., 665 F.3d
671, 677 (5th Cir. 2011) (“The first-to-file rule is a discretionary doctrine, . . . the application of
which we normally review for abuse of that discretion.”) (citation omitted). Beyond the fact that
the relief sought between these two cases differs, other differences make consolidation
unnecessary. The Western District case is a putative class action with claims based on Voter
Intimidation under the Voting Rights Act and an undue burden under the First and Fourteenth
Amendment. In contrast, here, Plaintiffs do not seek to certify a class and have brought different
causes of action, with the sole exception of the undue burden claim. In addition, only a single
party, the Secretary of State, is common to both actions; none of the plaintiffs are the same, and
none of the other defendants in the two cases overlap. In short, the Western District case and the
case at bar share only one common party and one common cause of action. All other causes of
action, Plaintiffs, and Defendants are unique.

Accordingly, and as will be explained more fully in Plaintiffs’ forthcoming response, this Court
should neither dismiss nor transfer this case, and need not adjust the hearing on Plaintiffs’
preliminary injunction motion solely to accommodate the State Defendants’ request that this
Court exercise its discretion on the first to file rule.
     Case 3:19-cv-00041 Document 37 Filed in TXSD on 02/14/19 Page 3 of 4



Respectfully,

Andre Segura (Attorney-in-Charge)
Thomas Buser-Clancy
Edgar Saldivar
Brian Klosterboer
American Civil Liberties Union Foundation of Texas

Mimi Marziani**
Rebecca Harrison Stevens
Joaquin Gonzalez**
Texas Civil Rights Project

Chiraag Bains** †
Stuart C. Naifeh**
Brenda Wright**
Dēmos

Jon Greenbaum**
Ezra D. Rosenberg**
Brendan B. Downes**
Lawyers’ Committee for Civil Rights Under Law

Sophia Lin Lakin**
Dale E. Ho**
American Civil Liberties Union

ATTORNEYS FOR PLAINTIFFS

** Pro hac vice application forthcoming
† Admitted in Massachusetts, not D.C.; practice consistent with D.C. App. R. 49(c)(3).
     Case 3:19-cv-00041 Document 37 Filed in TXSD on 02/14/19 Page 4 of 4



                                CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing document was served upon defense

counsel via this Court’s ECF and email.

                                                   /s/Andre Segura
                                                   Andre Segura
